El Juez Asociado Su. Wole,
emitió la opinión del tribunal.
*259María Eíos Méndez siguió xin pleito sobre divorcio y liqui-dación de bienes gananciales contra Vicente Trelles' Oliva. El caso fné el número 184 en el qne se dictó sentencia de divorcio a favor de ésta.
En el pleito de divorcio no compareció el esposo a defender sns derechos ni se promovió por él ninguna cuestión sobre si dichas acciones podían ser acumuladas debidamente. Ha-biendo sido dictada la sentencia de divorcio en 11 de junio de 1914, en 24 de julio de 1914 la referida demandante María Eíos presentó una moción a la Corte de Distrito de San Juan, sobre liquidación de los bienes gananciales, con el fin de que fuera nombrado un administrador judicial, y en 29 de julio de 1914 la corte nombró a Pablo G-once como administra-dor ’judicial cuyos deberes eran los de formar el inventario de todos los bienes de María Eíos y Vicente Trelles Oliva adquiridos durante su matrimonio y entrar en posesión de los mismos, continuando como administrador, de conformi-dad con las instrucciones de la Corte de Distrito de San Juan, Sección 2a. Como se ve, el administrador debía formar el inventario de los bienes gananciales del matrimonio Trelles-Eíos y entrar en posesión de ellos.
El administrador judicial Pablo Gonce obtuvo una orden de la Corte de Distrito de San Juan para tomar posesión de tres fincas urbanas y una rústica situadas todas en la juris-dicción de Mayagiiez, y de otra finca urbana y de otra rús-tica comprendidas en el término municipal de Cabo Eojo. Esta orden fue librada al márshal del Distrito de Mayagüez que dió posesión de estas propiedades al administrador judicial notificándolo al marido. Entre estos bienes se encon-traba una finca rústica que el esposo alegó que era de su pertenencia en concepto de bien privativo suyo, y había otra propiedad que Eduardo Alvarez Eíos alegaba haber adqui-rido por compra al. marido, habiendo además otra que Pedro P. Colberg alegó que había adquirido en igual forma del esposo. Alvarez Eíos y Pedro F. Colberg, alegando ser com-pradores del marido presentaron una solicitud a la Corte de *260Distrito de San Juan, solicitando permiso para intervenir en el pleito, a saber en el caso No. 184, y alegaron también que las fincas adquiridas por ellos por compras beabas al esposo habían pertenecido a los bienes privativos de dicho esposo. El objeto de la petición era el de que se eliminaran esas fincas del inventario y posesión del administrador judicial.
Igualmente presentó el esposo Trelles una solicitud por separado a la corte de Distrito con el fin de que su finca per-teneciente a sus bienes privativos fuera eliminada. El día 14 de enero de 1915 la Corte de Distrito de San Juan en una sola orden denegó ambas peticiones, expresando que como las fincas habían sido ocupadas ya por el administrador judicial nombrado por la corte, no creía dicha corte que el pro-cedimiento iniciado por los peticionarios fuera el adecuado para obtener el remedio que solicitaban y que los peticiona-rios debían ejercitar sus derechos en la forma prescrita por la ley dando así una oportunidad a la demandante María Eíos para discutir sus derechos. Posteriormente, o sea en 27 de enero de 1915, Vicente Trelles Oliva, Eduardo Alvarez Eíos y Pedro F. Colberg’ hicieron una petición conjunta de certiorari a esta corte, en la que solicitaron que la orden dictada por la corte de distrito de enero 14 de 1915 fuera anu-lada con resultados favorables al carácter privativo que ori-ginalmente tenían los bienes del esposo.
El juez de la corte de Distrito formuló su contestación al mandamiento que fué librado por este tribunal expresando que los bienes que se alega que fueron traspasados a Alvarez Eíos y a Colberg si bien tal vez eran privativos al prin-cipio tenían sin embargo el carácter de gananciales con mo-tivo de ciertos pagos y otras cosas semejantes. También hizo referencia el juez a que las ventas fueron hechas des-pués de haberse establecido la acción de divorcio llamando además la corte nuestra atención hacia el hecho de que desde la fecha de la petición de certiorari la demandante María Eíos había establecido una demanda para que se declara-*261ran nulas las ventas hechas a Alvarez Eíos y Colberg. Esta demanda consta en los autos bajo el mismo títnlo en la misma acción, o sea, el caso No. 184.
María Eíos, por medio de sn abogado, compareció ante este tribunal oponiéndose a qne fuera concedida la solicitud. La cuestión de si debe permitirse intervenir a las personas qne alegan' tener derecho a nn fondo o propiedad qne está bajo administración de la corte de distrito pertenece a la sana discreción judicial'de la cual creémos qne se ha abusado 'en este caso. Entendemos qne el derecho de la corte en este procedimiento para ordenar al administrador judicial a qne tome posesión de los supuestos bienes del marido sin haberlo citado para comparecer, era enteramente dudoso. También fué muy dudoso el hecho de si el administrador judicial tenía derecho a tomar posesión de las supuestas propiedades de Alvarez Eíos y Colberg. La corte expresa qne los bienes qne se alega qne pertenecen a Alvarez Eíos y Colberg fue-ron traspasados mientras pendía el caso de divorcio pero no surge ninguna presunción de fraude por el mero traspaso. Ellos eran los dueños de los bienes para todos los fines y propósitos y tenían derecho a seguir en el dominio de los mismos contra todo el mundo, con excepción de la persona que'alegue y demuestre tener un títnlo mejor. Tenían derecho a ser oídos en una corte de justicia. Por tanto,' cuando sin que se hubiera hecho notificación alguna a ninguno de los peticionarios se permitió al administrador judicial tomar po-sesión de los bienes que ellos reclamaron, la petición que hicie-ron con el fin de que se les permitiera intervenir en la acción en la cual se les había privado sin procedimiento alguno legal de la posesión de dichos bienes, fué una petición que debió haber sido tomada en consideración por la corte de distrito. La corte podía conceder una vista amplia, oir pruebas y resolver el conflicto existente entre las partes, sobre si tales bienes debían excluirse del inventario y de la posesión del administrador. No es nuestro ánimo sostener que mediante esa audiencia pudo decidirse sobre el derecho de dominio *262que reclaman así Trelles Oliva como Alvarez Eíos y Pedro F. Oolberg. Ese derecho de dominio debe esclarecerse en el correspondiente juicio. Lo que sí afirmamos es que si los peticionarios poseían los bienes que reclaman con título aparente, no podían ser perturbados ni menos despojados de dicha posesión sin ser antes vencidos en juicio. Ellos no deben ser demandantes sino demandados. Así lo ha enten-dido la misma demandante María Eíos Méndez como lo de-muestra el hecho de que ella ha presentado una demanda por separado en el pleito original No. 184 para qué se anu-len los traspasos hechos a Colberg y a Alvarez Eíos.
Creemos que debido a la acción tomada por las partes, la corte está en condiciones de considerar las questiones le-vantadas en este caso y resolverlas con sujeción a los prin-cipios expuestos.
La orden de enero 14, 1915, debe ser anulada.
Declarada con lugar la solicitud de certiorari y anulada la resolución de la Corte de Dis-trito de San Juan, Sección 2s-., de 14 de enero de 1915:
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.